Exhibit 10.1

TRANSITION AGREEMENT

THIS TRANSITION AGREEMENT (“Agreement”) is by and between First Advantage
Corporation, a Florida corporation (together with its subsidiaries and
affiliates, the “Company”) with its principal place of business located at 100
Carillon Parkway, St. Petersburg, Florida and John Long (the “Executive”), a
resident of Florida, dated as of the 2nd day of March, 2007 (the “Effective
Date”).

WITNESSETH:

WHEREAS, Executive is employed by Company as Chief Executive Officer; and

WHEREAS, the Company and Executive (together, the “Parties”) have determined
that Executive’s employment with the Company should be terminated, and all
matters arising out of or relating thereto should be settled.

NOW, THEREFORE, in consideration of the mutual promises, covenants, and
conditions set forth herein, the adequacy and sufficiency of which are hereby
expressly acknowledged by the Parties, the Parties hereby agree as follows:

1. Termination of Employment Effective as of March 30, 2007, (the “Transition
Date”), Executive shall terminate employment with the Company, resign all
offices and resign from the board of directors, and no longer serve as a Company
representative with respect to any organization to which he currently serves as
a representative of the Company.

2. Consulting Arrangement

(a) Commencing the day after the Transition Date, Executive shall become a
Consultant to the Company under the terms and conditions set forth herein.

(b) Service as a Consultant shall continue until September 30, 2008 (the
“Consulting Period”), unless earlier terminated in accordance with the terms
herein.

(c) During the term of Consultant status, Executive agrees to provide consulting
services on matters or projects identified to him in writing by the CEO or CFO
of the Company.

(d) Subject to Section 8, compensation during the Consulting Period shall be at
an annual rate of one hundred and fifty thousand dollars ($150,000) ($225,000
for 18 months), payable monthly.

3. Status (a) Executive shall have a “Termination” for purposes of the 2003
Incentive Compensation Plan as of the Transition Date, and such shall be
confirmed by the Compensation Committee of the Company’s Board of Directors.

(b) Company and Executive agree that Executive shall have a “separation from
service” as contemplated by Section 409A of the Internal Revenue Code of 1986,
as amended, as of the Transition Date, which separation shall be, for all
purposes hereof, a termination without cause.



--------------------------------------------------------------------------------

(c) During the term of his consultancy, Executive shall be an independent
contractor to the Company and shall not be an employee.

4. Payments and Benefits In consideration of the release of claims provided for
in Sections 6 and 7 and the covenants contained herein and conditioned on
Executive’s compliance with all conditions and covenants in this Agreement, the
Company will provide the following payments and benefits to Executive:

(a) Accrued Obligations. Except for amounts set forth in Section 4(b) that are
payable after the Transition Date, on or prior to the Transition Date, the
Company shall pay Executive, the amount of any and all accrued but unpaid
salary, wages, cash, bonuses, accrued but unused vacation, and reimbursable
expenses owed to Executive as of the Transition Date in connection with his
employment prior to the Transition Date.

(b) Cash Payment. Subject to Section 8, the Company shall pay Executive four
million, four hundred thousand dollars ($4,400,000) in two (2) equal
installments. The first installment of two million, two hundred thousand dollars
($2,200,000), shall be paid within thirty (30) days of the Transition Date, but
in no event less than eight (8) days after execution of the Waiver and Release
provided for in Section 6 and provided such Waiver and Release has not been
revoked. The second installment of two million, two hundred thousand dollars
($2,200,000), shall be paid on March 15, 2008, provided the Supplemental Waiver
and Release is signed at least eight (8) days prior to March 15, 2008, and not
revoked.

(c) Non-Qualified Compensation. Executive shall be paid vested benefits under
the non-qualified compensation plan in accordance with its terms. The first
installment of such payments, which shall be payable upon Executive’s
termination of employment, shall be delayed for six months in accordance with
Section 409A of the Code and shall, therefore, be paid on October 1, 2007. All
subsequent payments shall be paid in accordance with the provisions of the
non-qualified compensation plan. For avoidance of doubt, Executive will not be
paid benefits under the Executive Supplemental Benefit Plan.

(d) Equity. Subject to Section 8, Executive’s options, restricted stock, and
restricted stock units shall be treated as follows:

(i) Options. Options granted to Executive on February 22, 2005, and February 21,
2006, shall, on the Transition Date, become fully vested and immediately
exercisable within the meaning of the 2003 Incentive Compensation Plan.
Executive’s vested options shall remain exercisable by him, or by his surviving
spouse or the duly appointed legal representative of his estate in the event of
his death, until the earlier of December 31, 2008, or expiration of the term of
the option. Options shall remain subject to the terms of the 2003 Incentive
Compensation Plan.

(ii) Restricted Stock. Executive’s shares of Restricted Stock granted on
February 17, 2005, shall vest on and after the Transition Date as though
Executive had remained an employee, becoming fully vested on and as of the close
of business on March 30, 2007. Executive’s 36,160 shares of Restricted



--------------------------------------------------------------------------------

Stock granted on February 22, 2007 will fully vest on and as of the close of
business on March 30, 2007. Executive’s 50,000 shares of Restricted Stock
granted on February 22, 2007 will fully vest one-third (1/3) on and as of the
close of business on March 30, 2007, one-third (1/3) on and as of the close of
business on March 30, 2008, and the last one-third (1/3) on and as of the close
of business on March 30, 2009. The Restricted Stock shall remain subject to the
terms of the 2003 Incentive Compensation Plan including tax withholding in
accordance with Article XVI.

(iii) Restricted Stock Units. Executive’s Restricted Stock Units granted
February 20, 2006, shall continue to vest on and after the Transition Date as
though Executive had remained an employee. The Restricted Stock Units shall
remain subject to the terms of the 2003 Incentive Compensation Plan including
tax withholding in accordance with Article XVI.

(e) Company Obligations.

(i) COBRA. Subject to the provisions of the Company’s medical benefit plans,
unless Executive’s medical insurance coverage shall have terminated prior to the
Transition Date or he and his dependents do not elect continuation health
coverage under the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”) through the earlier of (i) eighteen (18) months from the
Transition Date or (ii) Executive’s date of employment by a subsequent employer,
the Company shall pay the premiums for Executive’s and his dependents’
continuation health coverage under the Company’s medical benefit plans to the
extent such premiums exceed the premiums paid by similarly situated active
full-time employees of the Company.

(ii) Life Insurance. Executive shall be eligible to convert his life insurance
coverage to an individual policy in accordance with the terms of the Company’s
life insurance plan and applicable law.

(iii) Directors’ and Officers’ Liability Insurance. The Company shall, at its
expense, maintain directors’ and officers’ liability insurance coverage, for the
benefit of Executive for any actions performed by him on behalf of the Company
as an employee prior to the Transition Date for a period of six (6) years
thereafter. Further, the Company shall indemnify and protect Executive from and
against any liability arising from any actions or failures to act during the
Consulting Period, except for actions arising out of negligence, gross
negligence or willful fraud.

5. Payment of Compensation Described in Section 4 The compensation and benefits
specified in Section 4 shall be paid as follows:

(a) Each Accrued Obligation for which there is a specified due date prior to the
Transition Date shall be paid by such due date. Each other Accrued Obligation
shall be paid or provided within ten (10) days following the Transition Date, or
within 10 days’ following such later date as it first becomes due and owing, if
later.



--------------------------------------------------------------------------------

(b) Notwithstanding anything in this Agreement or elsewhere to the contrary, if
payment or provision of any amount or other benefit that is “deferred
compensation” subject to Section 409A of the Code at the time otherwise
specified in this Agreement or elsewhere would subject such amount or benefit to
additional tax pursuant to Section 409A(a)(1)(B) of the Code, and if payment or
provision thereof at a later date would avoid any such additional tax, then the
payment or provision thereof shall be postponed to the earliest date on which
such amount or benefit can be paid or provided without incurring any such
additional tax.

6. Waiver and Release As a condition precedent to receiving any payment or
benefit (other than the Accrued Obligations), Executive shall execute and
deliver to the Company not later than eight (8) days prior to the Transition
Date, and not timely revoke, a Waiver and Release in the form attached as
Exhibit A to this Agreement.

7. Supplemental Release Following End of Consulting Period Executive
acknowledges and agrees that no more than eight (8) days prior to the end of the
Consulting Period, he shall execute and deliver a Supplemental Release in the
form attached hereto as Exhibit B reaffirming the releases contained in the
Waiver and Release and further releasing the Company of any claims that may have
arisen between the Transition Date and the end of the Consulting Period. In the
event Executive fails to execute and deliver such Supplemental Release,
Executive agrees that the Company shall have no obligation to provide the
consideration set forth in Section 4(b) that is payable on March 15, 2008. All
other provisions of this Agreement, however, shall remain in full force and
effect.

8. Restrictive Covenants

(a) Non-Competition. For a period commencing on the Effective Date and
continuing for two (2) years thereafter, Executive will not, without prior
written consent of the Company’s CEO and CFO, such consent not to be
unreasonably withheld or delayed, directly or indirectly (through aid or
assistance to others) engage in a Restricted Activity in a Restricted Territory
with a Competitor, as those terms are defined herein.

(i) “Restricted Territory” means any geographic area throughout the United
States, except for background screening for which the geographic area is the
area(s) of the world in which the Company does business.

(ii) “Restricted Activity” means any activity for which Executive had
Confidential Information within the thirty-six (36) months prior to the
Transition Date.

(iii) “Competitor” means any entity or individual (other than the Company),
engaged in providing specialized credit reports for mortgage lenders; providing
motor vehicle records, transportation industry credit reporting, fleet
management, supply chain theft and damage mitigation consulting, consumer
location, criminal records reselling, subprime credit reporting, consumer credit
reporting services and lead generation; providing specialized credit reports,
credit automation software, and lead generation services to auto dealers and
lenders; providing prospective employee’s criminal record, motor vehicle
violations, credit standing, involvement in civil litigation, verification of
references, educational



--------------------------------------------------------------------------------

credentials or licenses, social security number, and industry specific records;
providing reports containing information about prospective renter’s eviction
record, lease and payment performance history, credit standing, references, and
criminal records; providing surveillance services, field interviews, computer
forensics, electronic discovery, due diligence reports and other high level
litigation investigations; investigating worker’s compensation, disability and
liability insurance fraud; and investigation of trade secret theft, software
infringement, financial fraud, employee malfeasance, and unfair competition.

(b) Non-Solicitation of Customers. For a period commencing on the Effective Date
and continuing for two (2) years thereafter, Executive will not, either
individually or as a employee, partner, consultant, independent contractor,
owner, agent, or in any other capacity, directly or indirectly (through aid and
assistance to others), for a Competitor of the Company as defined in
Section 8(a)(iii) above solicit business from any client or account of the
Company or any of its affiliates with which Executive had contact or about which
Executive had knowledge of Confidential Information by reason of Executive’s
employment with the Company.

(c) Non-Solicitation of Employees. For a period commencing on the Effective Date
and continuing for two (2) years thereafter, Executive will not, either
individually or as a employee, partner, consultant, independent contractor,
owner, agent, or in any other capacity, directly or indirectly (through aid or
assistance to others) solicit, induce or encourage any person to leave
employment with the Company, hire, attempt to solicit or hire, or participate in
any attempt to solicit or hire, for any non-Company affiliated entity, any
person other than Ezra Schneier who on, or during the six (6) months immediately
preceding, the date of such solicitation or hire to Executive’s knowledge is or
was an officer or employee of the Company. The restriction of this Section 8(c)
shall not prohibit Executive from seeking the approval of the CEO and the CFO of
the Company, which approval shall be given in their sole discretion, to hire or
solicit such individual following such individual’s voluntary or involuntary
termination of employment.

(d) Non-Disparagement. For a period commencing on the Effective Date and
continuing for two (2) years thereafter, Executive shall not (a) make any
written or oral statement that constitutes disparagement, defamation, libel or
slander of the Company or its products, services, officers, directors,
employees, or other representatives, or tarnishes any of their images or
reputations or (b) publish, comment upon or disseminate any statements
suggesting or accusing the Company or any of its Affiliates or any agents,
employees or officers of the Company or any of its Affiliates of any misconduct
or unlawful behavior. This Section shall not be deemed to be breached by
truthful testimony of Executive given in any judicial or governmental proceeding
or by any other action of Executive which is taken in accordance with the
requirements of applicable law or administrative regulation.

(e) Confidentiality.

(i) Executive recognizes that the Company derives substantial economic value
from information created and used in its business which is not



--------------------------------------------------------------------------------

generally known by the public, including, but not limited to, plans, designs,
concepts, computer programs, formulae, and equations; product fulfillment and
supplier information; customer and supplier lists, and confidential business
practices of the Company and any of its customers, vendors, business partners or
suppliers; profit margins and the prices and discounts the Company obtains or
has obtained or at which it sells or has sold or plans to sell its products or
services (except for public pricing lists); manufacturing, assembling, labor and
sales plans and costs; business and marketing plans, ideas, or strategies;
confidential financial performance and projections; employee compensation;
employee staffing and recruiting plans and employee personal information; and
other confidential concepts and ideas related to the Company’s business
(collectively, “Confidential Information”). Executive expressly acknowledges and
agrees that by virtue of his employment with the Company, Executive had access
to and used in the course of Executive’s duties certain Confidential Information
and that Confidential Information constitutes trade secrets and confidential and
proprietary business information of the Company, all of which is the exclusive
property of the Company. For purposes of this Agreement, Confidential
Information includes the foregoing and other information protected under the
Florida Uniform Trade Secrets Act, or to any comparable protection afforded by
applicable law Notwithstanding the foregoing, “Confidential Information” shall
not include information (i) that is or becomes generally known to the public by
any means other than a breach of Executive’s obligations under this Agreement;
(ii) was previously known to Executive or rightfully received by him from a
third party who has the right to transfer or disclose such information; (iii) is
independently developed by Executive; or (iv) is subject to disclosure under
court order or other lawful process.

(ii) Executive agrees that Executive will not for himself or for any other
person or entity, directly or indirectly, without the prior written consent of
the Company: (i) use Confidential Information for the benefit of any person or
entity other than the Company; (ii) remove, copy, duplicate or otherwise
reproduce any document or tangible item embodying or pertaining to any of the
Confidential Information; or (iii) publish, release, disclose or deliver or
otherwise make available to any third party any Confidential Information by any
communication, including oral, documentary, electronic or magnetic information
transmittal device or media. Upon the Transition Date, Executive shall return to
the Company copies of all documents containing Confidential Information and all
other property of the Company in his possession. This obligation of
non-disclosure and non-use of information shall continue for two (2) years from
and after the Transition Date. Further, to the extent that any Confidential
Information is held by an arbitrator or court of competent jurisdiction not to
be a trade secret within the meaning of the Florida Uniform Trade Secrets Act,
the prohibition against using or disclosing such information shall expire one
(1) year after the Transition Date.



--------------------------------------------------------------------------------

(f) Effect of Breach.

If at any time Executive breaches any of the covenants in this Section 8 then:
(i) Executive shall forfeit any unpaid Cash Payment and repay any paid Cash
Payment; (ii) Executive shall forfeit any unexercised stock options under the
2003 Incentive Compensation Plan which were not vested as of the Transition
Date; (iii) Executive shall forfeit any Restricted Stock Units under the 2003
Incentive Compensation Plan which were not vested as of the Transition Date;
(iv) Executive will be required to pay the full costs of COBRA coverage rather
than the employee premium; (v) Executive will forfeit life insurance coverage
except as to any conversion privileges under which Executive shall be
responsible for all premiums; and (vi) Executive shall forfeit any future
compensation under the Consulting Arrangement.

(g) Equitable Relief and Other Remedies - Construction.

(i) Executive acknowledges that each of the provisions of Section 8 and of
Section 9 are reasonable and necessary to preserve the legitimate business
interests of the Company, its present and potential business activities and the
economic benefits derived therefrom; that they will not prevent him or her from
earning a livelihood in Executive’s chosen business and are not an undue
restraint on the trade of Executive, or any of the public interests which may be
involved.

(ii) Executive agrees that, the Company will be damaged by a violation of
Section 8 or of Section 9 and the amount of such damage may be difficult to
measure. Executive agrees that if Executive commits or threatens to commit a
breach of any of the covenants and agreements contained in Sections 8 or
Section 9, then the Company shall have the right, to the extent permitted by
applicable law, to seek to obtain all appropriate injunctive relief from a court
described in Section 15(b), without posting bond therefor, except as required by
law, in addition to any other rights and remedies that may be available at law
or under this Agreement, it being acknowledged and agreed that any such breach
would cause irreparable injury to the Company and that money damages would not
provide an adequate remedy.

(h) Severability. The Parties agree that the covenants contained in Section 8
and in Section 9 are severable. If an arbitrator or court shall hold that the
duration, scope, area or activity restrictions stated herein are unreasonable
under circumstances then existing, the Parties agree that the maximum duration,
scope, area or activity restrictions reasonable and enforceable under such
circumstances shall be substituted for the stated duration, scope, area or
activity restrictions to the maximum extent permitted by law.

(i) Enforcement. The obligations contained in this Section 8 and in Section 9
below shall be fully enforceable on and after the Effective Date to the extent
set forth therein. Nothing in this Agreement or elsewhere shall prevent any
person or entity: from testifying truthfully (or from making disclosures) when
required by law, subpoena, court order or the like (including, for the avoidance
of doubt, the listing requirements of any exchange on which the common stock of
the Company is traded); from making truthful statements (or making other
disclosures) in confidence to an attorney for the purpose of



--------------------------------------------------------------------------------

seeking legal advice; or from testifying truthfully (or from making other
disclosures) in any proceeding governed by Sections 8(g)(ii) or 16 of this
Agreement.

(j) Release of Executive. In consideration for Executive’s commitments set forth
in this Agreement and in the Waiver and Release, the Company irrevocably and
unconditionally releases and discharges Executive and Executive’s heirs,
executors, personal representatives and successors and assigns, from any and all
claims, including attorneys’ fees, complaints, liabilities, obligations,
damages, actions of any nature, known or unknown, suspected or unsuspected, that
it ever had or now has relating in any way to Executive’s employment
relationship or the termination of Executive’s employment relationship with the
Company, other than claims arising from any act or omission of the Executive
which constitutes gross negligence, willful misconduct or fraud. For purposes of
this Section 8, “willful” means that the act or failure to act was taken or
omitted not in good faith and without reasonable belief that Executive’s action
or omission was in the best interests of the Company. The Company shall be
entitled to all of the benefits in this Section 8 and in Section 9 from and
after the Effective Date, including the right to enforce the same as provided in
Section 8(g); provided, however, that its sole non-equitable remedy shall be as
set forth in Section 8(f).

9. Cooperation. Through the end of the Consulting Period, Executive, upon
reasonable request by the Board or its chairman: will respond and provide
information with regard to matters in which Executive has knowledge as a result
of Executive’s employment with the Company, will provide reasonable assistance
to the Company and its representatives in defense of any claims that may be made
against the Company; and will assist the Company in the prosecution of any
claims that may be made by the Company, to the extent that such claims may
relate to the period of Executive’s employment with the Company (or any
predecessor); provided, in each case, that with respect to periods after the
Transition Date, the Company shall reimburse Executive for any out-of-pocket
expenses (including, without limitation, attorneys fees) reasonably incurred in
providing such assistance; and provided further that after the Transition Date
such assistance shall not unreasonably interfere with Executive’s business or
personal obligations. Executive agrees to promptly inform the Company if
Executive becomes aware of any lawsuits involving such claims that may be filed
or threatened against the Company. Executive also agrees to promptly inform the
Company (to the extent Executive is legally permitted to do so) if Executive is
asked to assist in any investigation of the Company (or its actions), regardless
of whether a lawsuit or other proceeding has then been filed against the Company
with respect to such investigation, and shall not do so unless legally required.

10. Notification of Existence of Agreement Executive agrees that in the event
that Executive is offered employment with another employer (including service as
a partner of any partnership or service as an independent contractor) that
commences, or is scheduled to commence, at any time prior to the second
anniversary of the Transition Date, Executive shall promptly advise said other
employer (or partnership) of the existence of this Agreement and shall promptly
provide said employer (or partnership or service recipient) with a copy of this
Agreement.

11. Notification of Subsequent Employment Executive shall report promptly to the
Company any employment with another employer (including service as a partner of
any



--------------------------------------------------------------------------------

partnership or service as an independent contractor or establishment of any
business as a sole proprietor) that commences, or is scheduled to commence,
prior to the second anniversary of the Transition Date.

12. Nonalienation of Benefits Except as may otherwise be required by law, no
right to receive payments under this Agreement shall be subject to anticipation,
commutation, alienation, sale, assignment, encumbrance, charge, pledge,
bankruptcy or hypothecation or to exclusion, attachment, levy or similar process
or assignment by operation of law, and any attempt, voluntary or involuntary, to
effect any such action shall be null, void and of no effect. Notwithstanding the
foregoing, Executive’s rights to compensation and benefits may be transferred as
provided in Section 13 below.

13. Beneficiary Any amounts payable after the death of Executive under any
Company plan referred to in this Agreement shall be paid to the designated
beneficiary, or if none the default beneficiary, determined in accordance with
such plan. Any other amounts payable pursuant to this Agreement after the death
of Executive shall be paid to one or more beneficiaries designated by Executive
in writing filed with the Company during his lifetime, which beneficiary or
beneficiaries shall be subject to change from time to time in writing in like
manner without the consent of any designated beneficiary. A beneficiary may be a
trust, an individual or Executive’s estate. If Executive fails to designate a
beneficiary, primary or contingent, then and in such event, such benefit shall
be paid to the surviving spouse of Executive or, if he shall leave no surviving
spouse, then to Executive’s estate. If a named beneficiary entitled to receive
any death benefit is not living or in existence at the death of Executive or
dies prior to asserting a written claim for any such death benefit or waives in
writing his, her or its, claim to any such death benefit, then and in any such
event, such death benefit shall be paid to the other primary beneficiary or
beneficiaries named by Executive who shall then be living or in existence, if
any, otherwise to the contingent beneficiary or beneficiaries named by Executive
who shall then be living or in existence, if any; but if there are no primary or
contingent beneficiaries then living or in existence, such benefit shall be paid
to the surviving spouse of Executive or, if he shall leave no surviving spouse,
then to Executive’s estate. If a named beneficiary is receiving or is entitled
to receive payments of any such death benefit and dies before receiving all of
the payments due him, her or it, any remaining benefits shall be paid to the
other primary beneficiary or beneficiaries named by Executive who shall then be
living or in existence, if any, otherwise to the contingent beneficiary or
beneficiaries named by Executive who shall then be living or in existence, if
any; but if there are no primary or contingent beneficiaries then living or in
existence, the balance shall be paid to the estate of the beneficiary who was
last receiving the payments.

14. Governing Law This Agreement shall be construed and enforced in accordance
with the laws of the State of Florida, except its laws regarding choice of law,
and except to the extent preempted by federal law. The Parties expressly agree
that it is appropriate for Florida law to apply to: (i) the interpretation of
the Agreement; (ii) any disputes arising out of this Agreement; (iii) any
disputes arising out of the employment relationship of the Parties; and (iv) any
and all other disputes between the Parties.



--------------------------------------------------------------------------------

15. Choice of Forum

(a) The Company’s principal place of business is in Florida, and Executive
understands and acknowledges the Company’s desire and need to defend any
litigation against it in Florida. Accordingly, the Parties agree that any claim
of any type brought in a court by Executive against the Company must be
maintained only in a court sitting in Pinellas County, Florida, or, if a federal
court, the Middle District of Florida, Tampa Division.

(b) Executive further understands and acknowledges that in the event the Company
initiates litigation against Executive, the Company may need to prosecute such
litigation in Executive’s forum state, in the State of Florida, or in such other
state where Executive is subject to personal jurisdiction. Accordingly, the
Parties agree that (subject to the provisions of Section 16) the Company may
pursue any claim against Executive in any court in which Executive is subject to
personal jurisdiction. Executive specifically consents to personal jurisdiction
in any court sitting in Pinellas County, Florida, or, if a federal court, the
Middle District of Florida, Tampa Division.

16. Mandatory Arbitration Executive (on behalf of himself and his beneficiaries)
and the Company (on behalf of itself and the Company) agree that controversy or
claim arising out of, or relating to this Agreement, or the breach thereof, or
Executive’s employment with the Company, or any termination of such employment,
shall, except to the extent otherwise provided in Section 8(g)(i) with respect
to certain claims for injunctive relief, be settled by arbitration in St.
Petersburg, Florida, in accordance with the American Arbitration Association’s
Commercial Arbitration Rules as then in effect, before three (3) arbitrators who
are licensed to practice law. The arbitrators shall apply the substantive law of
Florida or federal law, or both, as applicable to the dispute. Any award entered
shall be final, binding and nonappealable except on such limited grounds for
appeal of arbitration awards as may be permitted by applicable law. Judgment
upon the award rendered by the arbitrators may be entered in any court having
jurisdiction thereof.

17. Waiver of Jury Trials To the extent that the provisions of Section 16 above
are found unenforceable, Executive expressly waives any rights to a jury trial
and agrees that any claim of any type made by him against the Company or its
agents or executives (including, but not limited to, employment discrimination
litigation, wage litigation, defamation, or any other claim) lodged in any court
will be tried, if at all, without a jury.

18. Tax Withholding The Company will withhold from any amounts payable under
this Agreement all federal, state, city or other taxes as required by any
applicable law or governmental regulation or ruling. Executive will be
responsible for the payment of all taxes associated with any payments or
benefits provided under this Agreement.

19. Notices Any notice required or permitted to be given under this Agreement
shall be sufficient if in writing and will be deemed to have been given when
delivered in person (to Executive if such notice is for Executive) or five
(5) days following sending by overnight courier or mailing by first class,
certified or registered mail, postage prepaid, to Executive at his home address,
with a copy to Gregory Yadley, Shumaker, Loop & Kendrick, LLP, 101 E. Kennedy
Blvd., Suite 2800, Tampa, FL 33602, or to such other persons and addresses as
Executive shall



--------------------------------------------------------------------------------

have designated in writing or if to the Company, to the attention of the
Company’s General Counsel, at the Company’s principal place of business, 100
Carillon Parkway, St. Petersburg, Florida 33716, or to such other persons and
addresses as the Company shall have designated in writing.

20. Headings The various headings of this Agreement are inserted for convenience
only and shall not affect the meaning or interpretation of this Agreement or any
of its provisions.

21. Successors and Assigns The rights and obligations of the Company under this
Agreement shall inure to its benefit and to the benefit of any successor to
substantially all of its business and assets that expressly agrees to assume the
Company’s obligations hereunder. This Agreement, being personal to Executive,
cannot be assigned by Executive except to the extent provided in Section 13
above. In the event of Executive’s death or a judicial determination of his
incompetence, references in this Agreement to Executive shall be deemed, as
appropriate, to refer to his beneficiaries, estate, executor(s), or other legal
representative(s).

22. Waiver and Amendments, Etc. Failure of either Party to insist upon strict
compliance with any terms or provisions of this Agreement shall not be deemed a
waiver of any terms, provisions or rights of such Party. Moreover, no
modifications, amendments, extensions or waivers of this Agreement or any
provisions hereof shall be binding upon either Party unless in writing that
specifically identifies the terms or provisions of this Agreement that are being
affected and that is signed by both Parties. In the event of any conflict
between this Agreement and any Equity Arrangement, the terms of this Agreement
shall control unless otherwise provided in writing separate from such Equity
Arrangement that specifically identifies the terms or provisions of this
Agreement that are subject to specifically identified terms or provisions of the
applicable Equity Arrangement, and that is signed by both Parties.

23. Complete Agreement This Agreement constitutes the entire agreement of the
Parties concerning its specific subject matter and supersedes all prior
employment agreements or understandings regarding the terms, conditions, and
issues contained herein. Except as specifically provided in this Agreement,
Executive shall not be entitled to any other consideration or benefit from the
Company, and Company shall have no obligation to Employee, except as expressly
provided in this Agreement.

24. Counterparts This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same agreement. Signatures delivered by facsimile shall
be effective for all purposes.

IN WITNESS WHEREOF, the Company and Executive have duly executed and delivered
this Agreement effective as of the day and year first above written.



--------------------------------------------------------------------------------

JOHN LONG

  /signed/ John Long

FIRST ADVANTAGE CORPORATION By:  

  /signed/ John Lamson

Name:     John Lamson Title:     EVP, CFO



--------------------------------------------------------------------------------

EXHIBIT A

WAIVER AND RELEASE

This Waiver and Release (“Release”) is granted by John Long (the “Executive”) in
favor of First Advantage Corporation (the “Company”). Executive acknowledges
that he has entered into this Release voluntarily, and that it is intended to be
a legally binding commitment by him.

In consideration for and contingent upon Executive’s right to receive certain
benefits described in the Transition Agreement, between the Parties dated as of
March 2, 2007 (the “Transition Agreement”) Executive hereby agrees as follows:

(a) General Waiver and Release. Except as provided in Paragraph (e) below,
Executive, for himself and his successors and assigns, hereby releases, waives
and forever discharges the Company, its past subsidiaries and its past and
present affiliates, and their respective successors and assigns, and their
respective present or past officers, trustees, directors, shareholders,
executives and agents of each of them, from any and all claims, demands,
actions, liabilities and other claims for relief and remuneration whatsoever
(including without limitation attorneys’ fees and expenses), whether known or
unknown, absolute, contingent or otherwise, that arose in Executive’s favor at
any time up to and including the date of his execution of this Release, and that
arise out of or relate to Executive’s employment with the Company, or the
cessation and termination of such employment (each, a “Claim”), including
(without limitation) any such Claim that arises under any written or oral
agreement between the Company and Executive, or that relates to any change in
Executive’s employment status or in his benefits or compensation, or that arises
from any tortious injury, breach of contract, wrongful discharge (including any
Claim for constructive discharge), infliction of emotional distress, slander,
libel or defamation of character, or that arises under Title VII of the Civil
Rights Act of 1964 (as amended by the Civil Rights Act of 1991), the Americans
With Disabilities Act, the Rehabilitation Act of 1973, the Equal Pay Act, the
Older Workers Benefits Protection Act, the Age Discrimination in Employment Act,
the Employee Retirement Income Security Act of 1974, the Florida Human Rights
Act, or any other federal, state or local statute, law, ordinance, regulation,
rule or executive order, or that constitutes a tort or contract claim. Executive
agrees that if any action is brought in his name or on his behalf (or in the
name or on behalf of a class to which Executive belongs) before any court or
administrative body with respect to a Claim released under this Release,
Executive will not accept any payment of monies in connection therewith.

(b) Compensation. Executive acknowledges that the Transition Agreement specifies
payment from the Company to himself, the total of which meets or exceeds any and
all funds due him from the Company in the absence of his executing this Release,
and that he will not seek to obtain any additional funds from the Company with
the exception of non-reimbursed business expenses. (For avoidance of doubt, this
Release does not preclude Executive from seeking workers’ compensation,
unemployment compensation, or benefit payments from Company’s insurance carriers
that could be due him or benefits due him under any qualified plans sponsored by
the Company in which he participated while an employee of the Company.)

(c) Non-Competition, Non-Solicitation and Confidential Information and
Inventions. Executive warrants that he has to the best of his knowledge
complied, and will continue to comply, fully with Sections 8 and 9 of the
Transition Agreement.



--------------------------------------------------------------------------------

(d) THE COMPANY AND EXECUTIVE AGREE THAT THE BENEFITS DESCRIBED IN THE
TRANSITION AGREEMENT AS SUBJECT TO EXECUTIVE’S (OR HIS ESTATE’S) COMPLIANCE WITH
SECTION 6 THEREOF ARE CONTINGENT UPON EXECUTIVE SIGNING THIS RELEASE. EXECUTIVE
FURTHER UNDERSTANDS AND AGREES THAT IN SIGNING THIS RELEASE, EXECUTIVE IS
RELEASING POTENTIAL LEGAL CLAIMS AGAINST THE COMPANY. EXECUTIVE UNDERSTANDS AND
AGREES THAT IF HE DECIDES NOT TO SIGN THIS RELEASE, OR IF HE REVOKES THIS
RELEASE, THAT HE WILL IMMEDIATELY REFUND TO THE COMPANY ANY AND ALL PAYMENTS OR
BENEFITS HE MAY HAVE ALREADY RECEIVED PURSUANT TO THE TRANSITION AGREEMENT THAT
BY THE TERMS OF THE TRANSITION AGREEMENT ARE SUBJECT TO THE EXECUTION, DELIVERY
OR NON-REVOCATION, OF THIS RELEASE.

(e) The waiver and release contained in Sections (a) and (b) above does not
apply to:

(i) Any Claim arising under, or preserved by the Transition Agreement,

(ii) Any Claim under any employee benefit plan in accordance with the terms of
the applicable employee benefit plan,

(iii) Any Claim under or based on a breach of this Release,

(iv) Rights or Claims that may arise under the Age Discrimination in Employment
Act after the date that Executive signs this Release,

(v) Any right to indemnification by the Company or to coverage under directors
and officers liability insurance with Executive is otherwise entitled in
accordance with the Company’s articles or by-laws or other agreement between
Executive and the Company.

(f) EXECUTIVE ACKNOWLEDGES THAT HE HAS READ AND IS VOLUNTARILY SIGNING THIS
RELEASE. EXECUTIVE ALSO ACKNOWLEDGES THAT HE IS HEREBY ADVISED TO CONSULT WITH
AN ATTORNEY, HE HAS BEEN GIVEN AT LEAST 21 DAYS TO CONSIDER THIS RELEASE BEFORE
THE DEADLINE FOR SIGNING IT, AND HE UNDERSTANDS THAT HE MAY REVOKE THE RELEASE
WITHIN SEVEN (7) DAYS AFTER SIGNING IT. IF NOT REVOKED WITHIN SUCH PERIOD, THIS
RELEASE WILL BECOME EFFECTIVE ON THE EIGHTH (8) DAY AFTER IT IS SIGNED BY
EXECUTIVE.

BY SIGNING BELOW, EXECUTIVE AGREES THAT HE UNDERSTANDS AND ACCEPTS EACH PART OF
THIS RELEASE.

 

 

   

 

(Executive)     DATE



--------------------------------------------------------------------------------

EXHIBIT B

SUPPLEMENTAL RELEASE

The undersigned hereby verifies his renewed agreement to the terms of the
Transition Agreement dated March 2, 2007 (the “Agreement”), as well as the
release and waiver of any and all claims relating to his employment with the
First Advantage Corporation, including his termination from the position of
Chief Executive Officer, his transition to the position of consultant, as well
as any claims arising between the Transition Date and the effective date of this
Supplemental Release, including but not limited to claims under any local
ordinance or state or federal employment law, including laws prohibiting
discrimination in employment on the basis of race, sex, age (in particular, any
claim under the Age Discrimination in Employment Act or the Fair Employment and
Housing Act), disability, national origin, or religion, as well as any claims
for wrongful discharge, breach of contract, attorneys’ fees, costs, or any
claims of amounts due for fees, commissions, stock options, expenses, salary,
bonuses, profit sharing or fringe benefits. The undersigned explicitly
acknowledges that the terms of Sections 8 and 9 of the Agreement shall also
apply to this Supplemental Release and are incorporated herein.

JOHN LONG, an individual

 

 

    Date:                             , 2008 John Long     FIRST ADVANTAGE
CORPORATION    

 

    Date:                             , 2008